Citation Nr: 0336092	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-12 678A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon a 
demonstrated need for aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from February 1974 to February 
1976.  He died on June [redacted], 1989.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  Although the 
appellant had requested to have a hearing before a Veterans 
Law Judge and a hearing before a RO hearing officer, by 
letter of April 2003, she withdrew both hearing requests.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The December 2000 notification letter 
that the RO mailed to the appellant provided only 60 days for 
her response.  As this case is being remanded for additional 
actions, the RO should take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Special monthly pension benefits based upon housebound status 
were awarded to the appellant, effective in November 2000.  
In rendering this award, the VA found that the appellant is 
essentially permanently housebound by reason of disability.  
She has appealed this decision, asserting that she is so 
disabled as to require aid and attendance and thus should 
receive special monthly pension benefits at the higher aid 
and attendance rate.  

The medical evidence of record shows that the appellant 
suffers from Guillian-Barre Syndrome in addition to Acquired 
Immune Deficiency Syndrome (AIDS).  However, only a few 
medical records reflecting recent treatment have been 
obtained.  These medical records are practically illegible 
and thus do not provide helpful information as to the 
appellant's condition or her level of independence.  

According to the report of a VA examination conducted in 
November 2000 in connection with the instant claim, the 
appellant was actually hospitalized at the time of the 
examination and had been since February 1998.  There are no 
hospital records contained in the appellant's claims file.  
Thus, prior to further review of the appellant's claim, 
medical records reflecting both hospital and outpatient 
treatment since November 2000 must be obtained in support of 
the claim.  
To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant on an 
inpatient or outpatient basis since 
November 2000.  After securing the 
necessary release(s), the RO should 
obtain these records for inclusion in the 
claims file.

3.  Thereafter, the appellant should be 
afforded a VA examination for the 
purposes of determining whether she 
requires the aid and attendance of 
another.  The claims folder, including 
all records obtained pursuant to the 
above request, should be made available 
to the examiner for review before the 
examination.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

